Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 16/606977, filed 10/21/2019.   Claims 1-12, as originally filed, are currently pending with preliminary amendment for Claims 3, 6, 9, and 12, and have been considered below.  Claims 1 and 7 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Majors et al. (hereinafter Majors): U.S. Patent Application Pub. No. 2012/0001916 in view of Meagher: U.S. Patent Application Pub. No. 2015/0153757, and further in view of Radibratovic et al. (hereinafter Radibratovic): U.S. Patent Application Pub. No. 2016/0246906).
Claim 1:
Majors expressly discloses:
An operation support device including a support function for presenting a control candidate table for managing a plurality of control candidates to an operator, the operation support device comprising: 
a similarity determination unit that determines a similarity between actual measured data and simulated data ([0064]: determining a similarity of operation between a real-world system data and a simulation of real-world system data).
Majors does not explicitly disclose:
the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed.
Meagher, however, further teaches:
the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed ([0034]: determining a similarity between real time data and virtual data in a power system based on power generation sources as being multiple control candidates and virtual data being mirrors the real-time data based on system data collecting from execution of an electrical system indicating a state of the microgrid using real-time data).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Majors to include: the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed, for the purpose of providing the benefit of reduced development costs and superior operation, as taught in Meagher.
Majors in view of Meagher does not explicitly disclose:
a control candidate table update unit that updates the control candidate table in accordance with a determination result of the similarity determination unit.  
Radibratovie, however, further teaches:
a control candidate table update unit that updates the control candidate table in accordance with a determination result of the similarity determination unit ([0090]-[0092]: updating virtual system data in accordance with minimized difference – that is, similarity- between virtual data and real-time data).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Majors and Meagher to include: a control candidate table update unit that updates the control candidate table in accordance with a determination result of the similarity determination unit, for the purpose of providing predictions of system problems before they occur so as to reduce operational costs, as taught in Radibratovic.
Claim 6.  The operation support device according claim 1, wherein the operation target is a power system (Meagher- [0034]: including a power system).







Claims 7 and 12:

The subject matter recited in Claims 7 and 12 corresponds to the subject matter recited in Claims 1 and 6, respectively.  Thus Majors in view of Meagher, and Radibratovic discloses every limitation of Claims 7 and 12, as indicated in the above rejections for Claims 1 and 6.

	
	
4.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Majors in view of Meagher and Radibratovic, and further in view of Foster: U.S. Patent No. 7,326,056.
Claim 5:
As indicated in the above rejection, Majors in view of Meagher and Radibratovic discloses every limitation of claim 1.   
Majors in view of Meagher and Radibratovic does not explicitly disclose:
a control candidate input unit that inputs a control candidate for learning in the simulation, which is a control candidate managed by the control candidate table.  
Foster, however, further teaches:
a control candidate input unit that inputs a control candidate for learning in the simulation, which is a control candidate managed by the control candidate table (col. 17 lines 25-40 and 65-67; col. 18 lines 1-15: learning issues in the simulation of the system managed by a list of candidate messages).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Majors, Meagher, and Radibratovic to include: a control candidate input unit that inputs a control candidate for learning in the simulation, which is a control candidate managed by the control candidate table, for the purpose of effectively dealing with the complexity in electronic systems in order to optimize the learner’s experience with respect to specific teaching objectives, as taught in Foster.
Claim 11:The subject matter recited in Claim 11 corresponds to the subject matter recited in Claim 5.  Thus Majors in view of Meagher, Radibratovic, and Foster  discloses every limitation of Claim 11, as indicated in the above rejections for Claim 5.

	Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177